In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the father appeals from an order of fact-finding and disposition of the Family Court, Dutchess County (Watson, J.), dated May 3, 2013, which, after a hearing, found that he permanently neglected the subject child, terminated his parental rights, and transferred the guardianship and custody of the subject child to the Dutchess County Department of Community and Family Services, for purposes of adoption.
Ordered that the order of fact-finding and disposition is affirmed, without costs or disbursements.
The Family Court’s finding of permanent neglect as to the father of the subject child was supported by clear and convincing evidence (see Social Services Law § 384-b [7] [a]). The petitioner made the requisite diligent efforts to encourage and strengthen the parental relationship. Those efforts included arranging for the child’s visitation with the father, who was incarcerated in State prison, exploring the planning resource suggested by the father, repeatedly reminding the father of the need to find a resource for the care of his child, and keeping the father apprised of the child’s progress (see Matter of Hailey ZZ. [Ricky ZZ.], 19 NY3d 422 [2012]; Matter of Kenneth Frederick G. [Charles G.], 81 AD3d 645 [2011]; Matter of Imani M., 61 AD3d 870 [2009]; Matter of “Female” V., 21 AD3d 1118 [2005]). Despite the petitioner’s diligent efforts, the father failed to adequately plan for his child’s future (see Matter of Hailey ZZ. [Ricky ZZ.], 19 NY3d 422 [2012]; Matter of Gregory B., 74 NY2d 77 [1989]; Matter of Tramel T.V. [Tracina M.V.], 108 AD3d 726 [2013]; Matter of Jamel Raheem B. [Vernice B.], 89 AD3d 933 [2011]; Matter of “Female” V., 21 AD3d 1118 [2005]).
Dillon, J.E, Hall, Austin and Sgroi, JJ., concur.